Title: To George Washington from Benjamin Tallmadge, 27 April 1782
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Greenfield April 27th 1782
                        
                        I have this morning return’d from Long Island to which Place I have been on an appointed
                            Interview with S.G. & others. Inclosed your Excellency will receive the purport of the general Intelligence I have
                            collected. Tho’ C. Junr has not fully consented to continue his service in as ample a Manner as heretofore, yet he has
                            engaged to pay as much attention to the matter as his business will admit of, & to write, or Communicate the
                            purport of his Observations to a second Person. S.G. Senior & others will also assist. Indeed there are several
                            Persons who will jointly assist in this way, & at certain appointed Periods a Person is engaged to call on them
                            for the needful. We shall probably hear from them once in ten days, & oftener as
                            occasion may require. All intelligence in future will be communicated with the Stain, as Examinations & searches
                            are too severe at New York & down Long Island to risque it in any other
                            way.
                        Your Excellency will perceive that the necessary Expences of a person to ride from
                            Setauket to New York must be regularly paid, & for the distance
                            & time which he must necessarily take, your Excellency can calculate what Supplies will be needed. I have
                            furnished Stain enough for a few letters, & hope Your Excellency can spare a further Supply. I have the honor to
                            be, with the greatest regard, Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge
                        
                        
                            P.S. I will thank your Excellency to Convey the Inclosed Letters to Genl Chatellaux by the first
                                Express—I shall leave this place immediately to join the Regt.  B.T.
                        Words in square brackets are translations of code.


                     Enclosure
                                                
                            
                                Dear Sir
                                April 24th 1782
                            
                            I have just Recd from N.Y. the most Authentic Acct: The Troops in and about these Lines are moving about
                                the vicinity of N.Y. & the Ferry—There are 8 Hessian Regiments who do duty in & about N.Y. 4 others
                                the 40 & 42d Cantoond from Byards mount to Kings Brigde. The 38 & 54 together with
                                Robinsons Chore are about leaving Flushing for N.Y. Island. 2 Regts of Jagers Two days ago moved from
                                Hericks to Flushing—Two Battalions of Granidiers have moved from Jamaica to Bedford together with
                                the Queens Rangers—the 17th Dragoons Still remain at Hampstead. Arnoles Chore lie at New Wheck or
                                New Town, with a Number of Vagabonds not to be particularised—Col. Ludlows regt Lie at Flatt Bush—Part of a Regt of
                                Hessians formerly belonging to Burgoins Army do duty at Brook line In respect to Staten Island I, can only Inform you
                                of the 57th Regt who lie there—The opinion of the best Judges is that the No. of Troops do not exceed Nine thousand
                                men, some say only 8000.
                            The Gathering of the Troops about N.Y. & the preperations of the Flatt Bottomed Boats Indicate a
                                Speedy expedition to some Part of the Continent, where I cannot Say.
                            The Enemy are very diligent with the Assistance of 500 Militia In drawing a Line of Fortifications across
                                N.Y. Island just without Bunker Hill. It Consist of a Deep Broad Ditch Stockaded
                                in the middle of the Ditch. And is said to be Abbitis’d when Completed.
                            As to the Navy there is but one Ship of the Line  The Lion which makes the port
                                of N.Y.  Harbour & She is out with a No. of Frigates.
                            If you Intend to Attack N.Y. I pray you may be Sucsessfull, but the best opinion is, that who ever gets 12
                                Ship of the Line first with in the Harbour of N.Y. will be able to Defend the Harbour & reduce the Citty.
                            The Fleet from Charles Town brought no Troops except Invalids. we have no News from any quarter but
                                Hourly expect the Packet from England from which we expect some favourable Accts—Sir James Jay is Lodged in
                                the Provost and no person allowed to see him. As to the Contents of your Letter I have
                                not time to decipher it at Present. I could wish to See you if you come over. I am &c. &c.
                            
                                S.G.
                            
                        
                        
                    